Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020, 08/03/2021, 09/21/2021, and 11/23/2021 have been received and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "The load lock chamber of claim 1" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "The load lock chamber of claim 11" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "wherein the heated support pedestal further includes a channel for a temperature probe" in lines 1-2. It is unclear if applicant is referring back to the same channel and temperature probe as introduced in claim 1, lines 8-9 or if the applicant is referring to a different/separate channel and temperature probe, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as to a single channel and temperature probe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yousif (US Pub. No. 2013/0334199) in view of Inoue (JP H09213775).
Regarding claim 1, Yousif discloses: a heated support pedestal (Figures 1-11b element 132/300), comprising: 
a body (elements 310/320);
an off axis shaft (element 307) coupled to the body by a support arm (element 322);
a support assembly (Detail A) coupled to the body by an annular spacer (element 326); and 
a vacuum conduit (element 304) disposed within the shaft and through the body and the support arm (see figure 3) to connect with a surface of the support assembly at a vacuum passage (element  312) formed in a center of the support assembly.

    PNG
    media_image1.png
    881
    620
    media_image1.png
    Greyscale

However, Yousif discloses that his body comprises an aluminum and metal materials (see paragraph 0062), but appears to be silent wherein the body comprises a ceramic material.
Inoue teaches it was known in the art to have a heater assembly (Figure 1) comprising a pedestal body (element 11) wherein the body comprises a ceramic material (see paragraph 0018 where the prior states element 11 is “ceramic”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yousif with the teachings of Inoue to provide wherein the body comprises a ceramic material, since simple substitution of known elements for another to obtain predictable results of having a ceramic material body is known in the art. Doing so provides a body composed of ceramic material which is well known in the art to withstand high temperatures and a good thermal insulator, thus protecting the internal components of device from being damaged during operations. (See MPEP 2143.1 (B))
Regarding claim 2, Yousif modified discloses: the support pedestal of claim 1, wherein the body includes a plurality of slots (element 521) formed therein, and each of the slots are aligned along a radially inward direction from a periphery of the body (see figures 5A-C).
Regarding claim 3, Yousif modified discloses: the support pedestal of claim 1, wherein the body includes a channel (elements 324/503a/505a) for a temperature probe (element 306).
Regarding claim 4, Yousif modified discloses: the support pedestal of claim 1, wherein an adapter (element 380) is coupled to the shaft (see figures 1 and 3).
Regarding claim 5, Yousif modified discloses: the support pedestal of claim 4, wherein the adapter comprises an aluminum material (see paragraph 0099).
Regarding claim 6, Yousif modified discloses: the support pedestal of claim 1, wherein the support arm comprises a metallic material (see paragraph 0072).
Regarding claim 7, Yousif modified discloses all the elements as claimed in claim 1, but appears to be silent wherein a ceramic ring is positioned about the periphery of the annular space.
Inoue further teaches it was known in the art to have a heater assembly (Figure 1) comprising a pedestal body (element 11) coupled to the body by an annular spacer (element 13), wherein a ceramic ring (element 16 and see paragraph 0026 where the prior states a variety of different materials which include “ceramic”) is positioned about the periphery of the annular spacer (see figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yousif with the teachings of Inoue to provide wherein a ceramic ring is positioned about the periphery of the annular space. Doing so provides a ceramic ring positioned about the periphery of the annular spacer in order to provide additional structural support which is composed of ceramic material which is well known in the art to withstand high temperatures and a good thermal insulator, thus protecting the internal components of device from being damaged during operations.
Regarding claim 8, Yousif modified discloses: the support pedestal of claim 7, wherein the annular spacer is coupled to a ring-shaped member (element 327 and see also figure 4 element 327 is operably coupled to element 326 via element 321).
Regarding claim 9, Yousif modified discloses: the support pedestal of claim 8, wherein a paddle-shaped plate (element 330) is coupled to the ring-shaped member to form a sealed volume bounded by the ring- shaped member and the annular spacer and between the body and the paddle-shaped plate (see figures 3-4 and 8-9).
Regarding claim 10, Yousif discloses: a load lock chamber (Figures 1-11b element 100), comprising: 
a chamber body (element 103) defining a first chamber volume (element 110) and a second chamber volume (element 120) isolated from the first chamber volume; 
a heated support pedestal (element 132/300) disposed in the second chamber volume (see figure 1), wherein the heated support pedestal comprises: 
a body (elements 310/320); 
a support arm (Detail A) extending radially outward from a periphery of the body (see figure 3) that is coupled to a shaft (element 307); and 
a vacuum conduit (element 304) disposed within the shaft and through the body at a vacuum passage (element 312) formed in a center of the body (see figure 3 element 310) to connect with a groove pattern (elements 313) formed in a surface of the body (see figure 3 element 310); and 
a remote plasma source (element 130) connected to the second chamber volume for supplying a plasma to the second chamber volume (see paragraph 0039).

    PNG
    media_image1.png
    881
    620
    media_image1.png
    Greyscale

However, Yousif discloses that his body comprises an aluminum and metal materials (see paragraph 0062), but appears to be silent wherein the body comprises a ceramic material.
Inoue teaches it was known in the art to have a heater assembly (Figure 1) comprising a pedestal body (element 11) wherein the body comprises a ceramic material (see paragraph 0018 where the prior states element 11 is “ceramic”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yousif with the teachings of Inoue to provide wherein the body comprises a ceramic material, since simple substitution of known elements for another to obtain predictable results of having a 
Regarding claim 11, Yousif modified discloses: the load lock chamber of claim 1, wherein the heated support pedestal further comprises an adapter (element 380) is coupled to the shaft (see figures 1 and 3).
Regarding claim 12, Yousif modified discloses: the load lock chamber of claim 11, wherein the adapter comprises an aluminum material (see paragraph 0099).
Regarding claim 13, Yousif modified discloses: the load lock chamber of claim 10, wherein the heated support pedestal further includes a channel (elements 324/503a/505a) for a temperature probe (element 306).
Regarding claim 14, Yousif modified discloses: the load lock chamber of claim 10, wherein the heated support pedestal further includes a plurality of slots (element 521) formed therein, and each of the slots are aligned along a radially inward direction from a periphery of the body (see figures 5A-C).
Regarding claim 15, Yousif discloses: a heated support pedestal (Figures 1-11b element 132/300), comprising: 
a body (elements 310/320); 
a support arm (element 322) coupled to the body by an annular spacer (element 326), the support arm extending radially outward from a periphery of the body (see figure 3) that is coupled to an off axis shaft (element 307) that is coupled to the support arm; 
a support assembly (Detail A) coupled to the body: and 
a vacuum conduit (element 304) disposed within the shaft and through the body and the support arm to connect with a surface of the body (see figure 3), wherein the body includes a channel (elements 324/503a/505a) for a temperature probe (element 306).

    PNG
    media_image1.png
    881
    620
    media_image1.png
    Greyscale

However, Yousif discloses that his body comprises an aluminum and metal materials (see paragraph 0062), but appears to be silent wherein the body comprises a ceramic material.
Inoue teaches it was known in the art to have a heater assembly (Figure 1) comprising a pedestal body (element 11) wherein the body comprises a ceramic material (see paragraph 0018 where the prior states element 11 is “ceramic”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yousif with the teachings of Inoue to provide wherein the body comprises a ceramic material, since simple substitution of known elements for another to obtain predictable results of having a ceramic material body is known in the art. Doing so provides a body composed of ceramic material which is well known in the art to withstand high temperatures and a good thermal insulator, thus protecting the internal components of device from being damaged during operations. (See MPEP 2143.1 (B)) 
Regarding claim 16, Yousif modified discloses: the heated support pedestal of claim 15, further comprising an adapter (element 380) is coupled to the shaft (see figures 1 and 3).
Regarding claim 17, Yousif modified discloses: the heated support pedestal of claim 16, wherein the adapter comprises an aluminum material (see paragraph 0099).
Regarding claim 18, Yousif modified discloses: wherein the heated support pedestal further includes a channel (elements 324/503a/505a) for a temperature probe (element 306).
Regarding claim 19, Yousif modified discloses: the heated support pedestal of claim 15, wherein the body includes a plurality of slots (element 521) formed therein.
Regarding claim 20, Yousif modified discloses: the heated support pedestal of claim 19, wherein each of the slots are aligned along a radially inward direction from a periphery of the body (see figures 5A-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/17/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723